Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group II, Species I, and Claims 1-4, 9-10 in the reply filed on 2/1/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 3/5/2019.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first range of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second range in a region of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites ‘a first port’.  This seems to be a typo for ‘a first portion’. Appropriate correction is requested.

Claim Rejections - 35 USC § 112
Previous 112 rejections withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 


Claims 1-2, 4, 9-10, 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 10957961 B2)
1.    Kim teaches a connection assembly for radio frequency (RF) components, the connection assembly comprising:
a first RF component (18) comprising an opening section (opening which includes 238, fig 4) and a protrusion (232) formed in the opening section;
a printed circuit board (130, fig 2); and
an elastic structure (240 including 250, fig 4) coupled to a first surface of the PCB (top of PCB see fig 2, also since 240 contacts PCB 130, see col 7 lines 23-26, col 9 lines 44-49, col 10 lines 45-49);
a second RF component connected to the PCB (col 7 lines 31-33 indicates devices mounted to the PCB, while col 9 lines 53-60 indicate signal path, signal quality, frequency),
wherein a first port (bottom of 240, fig 4) of the elastic structure is disposed on the first surface of the PCB (col 7 lines 23-26, col 9 lines 44-49, col 10 lines 45-49) and is connected to a feeding line (col 9 lines 53-60 indicate signal path, signal quality, frequency) of the PCB for connecting to the second RF component (col 7 lines 23-33),
wherein a second portion of the elastic structure (top of spring 250, fig 4) is configured to contact at least one surface of the protrusion (fig 4), to form an electrical connection between the first RF component and the second RF component (col 9 lines 53-60 indicate signal path, signal quality, frequency while col 9 lines 41-49 and col 10 lines 46-49 indicate that 240 contacts PCB 130 and col 9 lines 53-60 indicate that the signal path includes the structure of element 20 of fig 4 while col 7 lines 23-33 indicates an electrical connection between an antenna and PCB 130 through terminal unit 20), 
wherein a first surface (bottom of 18, fig 4) of the first RF component comprises the opening section and is coupled to the first surface of the PCB (see fig 2, also since 240 contacts PCB 130, see col 7 lines 23-26, col 9 lines 44-49, col 10 lines 45-49), 
wherein the opening section comprises a guide region (region which guides 232, see annotated fig 4 below) wider than a region of the elastic structure, in respect to a plane for the first surface of the PCB, 
wherein the at least one surface (portion of 232 that contacts the top of 250) of the protrusion is disposed within the guide region, and
wherein the guide region comprises a space according to a first range in a direction perpendicular to the first surface of the PCB (col 9 line 24 mentions ‘various height deviations’) and a second range in a region parallel to the first surface of the PCB (col 9 lines 50-53 indicate that the spring 250 can be designed in different sizes in consideration of the impedance, see also lines 41-49, also see col 8 lines 51-55 which indicate that the purpose of protrusion 242 is to prevent the elastic connector from being separated – meaning that 242 can help prevent things from popping out during side to side movement) (see annotated fig 4 below).


    PNG
    media_image1.png
    581
    531
    media_image1.png
    Greyscale


2.    Kim teaches the connection assembly of claim 1, wherein the elastic structure is capable of being flexibly arranged in the first surface of the PCB corresponding to the guide region (top of PCB see fig 2, also since 240 contacts PCB 130, see col 7 lines 23-26, col 9 lines 44-49, col 10 lines 45-49).

4.    Kim teaches the connection assembly of claim 1, wherein the first range is determined based on at least one among a height of the elastic structure, a degree of elasticity of the elastic 
wherein the second range is determined based on at least one of an area of the at least one surface (portion of 232 that contacts the top of 250, fig 4) of the protrusion or an area of the opening section (238, fig 4) on the region parallel to the first surface of the first RF component (since changing the area of the portion of 232 that contacts the top of 250, fig 4 would change the size of the spring and also would change the second range, also note that changing the area of 232 or 238 could change the area of other components as well, see also col 9 lines 41-44, and lines 50-53).

9. Kim teaches the connection assembly of claim 1, wherein the elastic structure is a structure which is capable of being deformed from a basic shape into a contracted shape based on pressure of the protrusion (col 9 lines 18-27, lines 44-49, and fig 4 shows spring 250), and
wherein the pressure is associated with a difference between a height of the elastic structure from the first surface of the PCB and a height of the at least one surface of the protrusion from the first surface of the first RF component (the height affects the force since in physics Hooke’s Law specifies that F=kx, while pressure is equal to force ÷ area).

10. Kim teaches the connection assembly of claim 1, wherein the second portion (top of spring 250, fig 4) of the elastic structure comprises an outer surface (outer surface of spring 250), a contact part (top surface of spring 250), and an inner surface (inner surface of spring 250, fig 4),
, to contact with the at least one surface of the protrusion (fig 4), and
wherein the inner surface is disposed in a ring-shaped inner region (fig 4).

21. Kim teaches the connection assembly of claim 1, wherein the at least one surface of the
protrusion is formed as a flat (fig 4).

22. Kim teaches the connection assembly of claim 10, wherein the outer surface forms an
acute angle from the first surface of the PCB (see annotated fig 4 below),
wherein, in case that a first pressure is provided to the elastic structure, the formed acute
angle corresponds to a first value (see annotated fig 4 below), and
wherein, in case that a second pressure which is greater than the first pressure is provided to the elastic structure, the formed acute angle corresponds to a second value which is smaller than the first value (if more pressure was applied, then the outer surface of the spring would move downwards, which would result in a smaller angle). 

    PNG
    media_image2.png
    928
    902
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park (US 20210098912 A1, hereinafter Park)
23. Kim teaches the connection assembly of claim 10, but fails to specifically teach that the outer surface further comprises a plurality of wrinkle parts for reducing a pressure.
Park (figs 4-6) teaches an outer surface further comprises a plurality of wrinkle parts (chamfered parts of 54) for reducing a pressure (paragraph 0105 recites ‘the chamfered entrances of the elastic deformation portions 54 may be deformed close to each other, like stacked plate springs, thereby absorbing assembly tolerance existing in the terminal insertion port 25’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Park into the device of Kim. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of absorbing tolerance (Park [0105])
	



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:
‘In contrast to the recitations of Claim 1, Kim does not teach or suggest a guide region that
is wider than a region of the elastic structure in a space having the first range and the second range.
Kim does not teach, expressly or inherently, or suggest “wherein a first port of the elastic structure
is disposed on the first surface of the PCB and is connected to a feeding line of the PCB for
connecting to the second RF component, wherein a second portion of the elastic structure is
configured to contact at least one surface of the protrusion, to form an electrical connection
between the first RF component and the second RF component, wherein a first surface of the first
RF component comprises the opening section and is coupled to the first surface of the PCB,
wherein the opening section comprises a guide region wider than a region of the elastic structure,
in respect to a plane for the first surface of the PCB, wherein the at least one surface of the
protrusion is disposed within the guide region, and wherein the guide region comprises a space
according to a first range in a direction perpendicular to the first surface of the PCB and a second
range in a region parallel to the first surface of the PCB” as recited in Claim 1.’


This is not found persuasive since the limitations are shown in the rejections above.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.